Citation Nr: 1330645	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  07-26 905	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for tendonitis of the right ankle.

(The issue of entitlement to service connection for a back disability, on a direct basis and as secondary to a service-connected disability will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In May 2008, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  [The Veteran has since relocated to Florida and her claims file was transferred to the RO in St. Petersburg.]

In March 2009 and March 2010, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claim (as reflected in a February 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

In a Decision/Remand dated on April 17, 2013, the Board denied the issue of entitlement to an initial disability rating in excess of 20 percent for tendonitis of the right ankle.  However, prior to the Board's April 2013 decision/remand, VA treatment records, which are pertinent to the right ankle issue, were received at the St. Petersburg RO on March 11, 2013.  For reasons not entirely clear to the Board, this evidence was forwarded to the Pittsburgh RO, and received by them on April 4, 2013.  The Pittsburgh RO then forwarded the VA treatment records to the U.S. Court of Appeals for Veterans Claim, which received them on May 16, 2013.  The evidence was ultimately received at the Board on May 30, 2013.  This is the subject of the order to vacate, explained below.

The April 17, 2013 Remand remains in effect as to the other issue addressed in that document-entitlement to service connection a back disability, on a direct basis and as secondary to service-connected disability.  THIS VACATUR HAS NO EFFECT ON THE April 17, 2013, REMAND AS TO THAT ISSUE.

The issue of entitlement to an increased disability rating for right ankle tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012). 

As noted in the Introduction, the Board entered a final decision on April 17, 2013, denying an initial disability rating in excess of 20 percent for tendonitis of the right ankle, without having had the opportunity of reviewing all of the pertinent evidence.  This additional evidence, consisting of VA outpatient treatment from March 2012 to November 2012, was not contained within the Veteran's VA physical claims file, or the file on the Virtual VA electronic file system, on April 17, 2013, and was not received at the Board until May 30, 2013.  Thus, the Board was unaware of its existence when it issued the April 17, 2013 decision.  

That said, these records nonetheless describe the nature and severity of the Veteran's right ankle during the relevant time period and are deemed to be on file as of April 17, 2013, despite their absence from the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA-generated documents are deemed to be constructively in the possession of VA adjudicators on the date compiled).  As the foregoing represents a violation of the Veteran's right to due process of law, vacatur of the Board's decision of April 17, 2013, is required.  This order to vacate in no way applies to the Board's April 17, 2013 Remand regarding the issue of entitlement to service connection for a back disability.

Accordingly, the April 17, 2013, Board decision/remand is vacated, but only insofar as it addressed the issue of an initial disability rating in excess of 20 percent for right ankle tendonitis; the remainder of the April 17, 2013, Board decision/remand remains in effect.


REMAND

The Veteran contends that her service-connected right ankle tendonitis is more disabling than the current 20 percent disability rating reflects.  

In reviewing the record, the Board observes that the Veteran was most recently afforded a VA examination for compensation purposes in January 2012.  The Veteran has since submitted copies of VA medical records dated from March 2012 to November 2012 that reflect right foot and right ankle treatment.  The Board finds that an additional evaluation would be helpful in resolving the question of whether the Veteran's service-connected right ankle disability has increased in severity.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).  

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptoms and any significant pertinent interval medical history since the last VA examination in January 2012.  The examiner should also be asked to render findings as to extent of functional loss due to pain and/or weakness, to include with repeated use and during flare-ups.  See 38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Any ongoing medical records should be obtained.  In this regard, the Board notes that it appears that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in her claims folder or Virtual VA folder) is dated in November 2012.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or non-VA health care provider that has treated or evaluated her right ankle tendonitis since November 2012.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform her and request that she obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate).

2.  Then, schedule the Veteran for an appropriate VA examination to ascertain the current degree of severity of her service-connected right ankle tendonitis. The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report. All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  

Any disabling manifestations specifically attributable to the Veteran's service-connected right ankle tendonitis must be fully outlined and differentiated from symptoms caused by any nonservice-connected right ankle disorders.  

In particular, the examiner should conduct range of motion testing for the right ankle (expressed in degrees, with standard ranges provided for comparison purposes).  If the Veteran demonstrates limited ankle motion, the examiner should indicate whether it is best described as moderate or marked.  

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, he/she should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

Also, the examiner should opine as to the effect that the service-connected right ankle tendonitis has, if any, on the Veteran's current level of occupational impairment and daily life.  Specifically, the examiner should render an opinion as to whether service-connected right ankle disability causes marked interference with employment, or the need for frequent periods of hospitalization.  

The basis for the conclusions reached should be stated in full, and any opinion(s) contrary to those already of record should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 

3.  Thereafter,  readjudicate the issue of entitlement to an initial disability rating in excess of 20 percent for right ankle tendonitis.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
	THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

